    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 1 of 10 PageID #:594




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CORTEZ JAVAN ROGERS,                              )
                                                  )
               Plaintiff,                         )
                                                  )           No. 19-cv-04815
       v.                                         )
                                                  )           Judge Andrea R. Wood
CITY OF HOBART, INDIANA, et al.,                  )
                                                  )
               Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Cortez Javan Rogers (“Rogers”) was a passenger in a car with his fiancée and a

friend when Chicago police pulled the car over and began questioning him. Because there was an

arrest warrant out for Rogers in Indiana, police arrested him and brought him to the Cook County

Jail (“Jail”). The following day, Indiana authorities issued a correction to their warrant

information, showing that their intended arrestee—another individual also named Cortez

Rogers—had a different middle name and date of birth than the plaintiff here. Rogers was released

from the Jail shortly thereafter. He subsequently filed suit in this Court against Defendants City of

Hobart, Indiana (“City”), Hobart Police Department (“Department”), and Sergeant Rod Gonzalez

for wrongful arrest and incarceration. Rogers alleges that all Defendants committed various torts

under Illinois law and that Gonzalez violated his rights under the Fourth Amendment to the

United States Constitution. Defendants have moved to dismiss Rogers’s claims against them for

lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2), or alternatively,

in the case of the Department, for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Dkt. No. 23.) For the reasons stated below, Defendants’ motion is granted

based on lack of personal jurisdiction.
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 2 of 10 PageID #:595




                                          BACKGROUND

         Because Defendants seek dismissal based on Rogers’s failure to make a prima facie

showing of personal jurisdiction, the Court accepts as true all of Rogers’s well-pleaded facts and

resolves any factual disputes in his favor. Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir.

2010).

         As alleged, on March 13, 2019, an individual named Nicholas Degard told police in

Hobart, Indiana, that several people had recently followed him in a car and threatened him.

(Second Am. Compl. (“SAC”) ¶ 10, Dkt. No. 21.) Degard had served as an informant in Indiana’s

investigation of an Illinois resident, Juarez Rogers, for murder. (Id. ¶ 31.) Police believed that the

suspect’s son, Cortez Rogers, also an Illinois resident, was one of the individuals who had

threatened Degard. (Id. ¶ 18.) On March 25, 2019, Defendant Gonzalez, who was assigned to

Degard’s case, signed a probable cause affidavit alleging that an individual named “Cortez

Rogers,” born November 19, 1992, had followed and threatened Degard. (Id. ¶¶ 11–14.) Gonzalez

also signed an information bringing charges against Rogers. (Id. ¶ 23.) Relying on the affidavit

and information, a judge in Lake County Superior Court issued an arrest warrant on March 25 for

Rogers. (Id. ¶ 26.)

         At around 12:30 a.m. on April 2, 2019, police in Chicago arrested Rogers during a traffic

stop based on the outstanding Indiana warrant and took him to the Jail. (Id. ¶¶ 35–36.) Later that

morning, a judge in the Circuit Court of Cook County denied Rogers bail. (Id. ¶¶ 38–39.) That

day, the Post-Tribune newspaper of Northwest Indiana ran an article about the charges against

Rogers, along with the photograph from his Illinois state identification card, falsely stating that he

was the son of murder suspect Juarez Rogers. (Id. ¶¶ 31, 52–53.)




                                                  2
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 3 of 10 PageID #:596




        On April 3, 2019, the State of Indiana filed a motion to correct its arrest warrant, stating

that the correct date of birth for its suspect, “Cortez Rogers,” was actually October 23, 2000, and

that its suspect had a different middle name than Rogers who is the plaintiff here. (Id. ¶ 43).

Because of Indiana’s correction to the warrant, Rogers was released from the Jail later that

evening. (Id. ¶ 46.) One week later, on April 10, 2019, a Department police captain called the

phone number of one of Rogers’s friends in Illinois and left a voicemail intended for Rogers,

asking that he return the call. (Id. ¶ 55.)

        Rogers asserts the following Illinois state-law causes of action against all Defendants:

instigation of false imprisonment (Count I); false light (Count II); invasion of privacy (Count III);

instigation of false arrest (Count IV); and negligent infliction of emotional distress (Count V).

Rogers also asserts a cause of action against Gonzalez under 42 U.S.C. § 1983 for depriving him

of his rights under the Fourth Amendment (Count VI).

                                              DISCUSSION

        A Rule 12(b)(2) motion challenges the Court’s personal jurisdiction over defendants. Fed.

R. Civ. P. 12(b)(2). Plaintiffs bear the burden of showing that such jurisdiction exists. See

Tamburo, 601 F.3d at 700. “However, when the district court rules on a defendant’s motion to

dismiss based on the submission of written materials, without the benefit of an evidentiary

hearing . . . the plaintiff need only make out a prima facie case of personal jurisdiction.” Purdue

Rsch. Found. v. Sanofi-Synthelab, S.A., 338 F.3d 773, 782 (7th Cir. 2003) (citations and internal

quotation marks omitted). In ruling on a Rule 12(b)(2) motion, the Court accepts as true all well-

pleaded facts and resolves factual disputes in favor of the plaintiff. Tamburo, 601 F.3d at 700

(citing Purdue, 338 F.3d at 782).




                                                  3
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 4 of 10 PageID #:597




       A federal district court may exercise personal jurisdiction to the same extent as a state

court in the state in which the federal court sits. Fed. R. Civ. P. 4(k)(1)(A). Accordingly, this

Court applies the jurisdictional law of Illinois, which allows courts to exercise personal

jurisdiction over out-of-state defendants on any basis permitted by the Due Process Clause of the

Fourteenth Amendment to the United States Constitution. 735 ILCS 5/2-209(c). Therefore, in

Illinois, “the state statutory and federal constitutional requirements merge.” Brook v. McCormley,

873 F.3d 549, 552 (7th Cir. 2017).

       Courts may exercise either general or specific personal jurisdiction over a defendant. Id.

“General jurisdiction looks to the defendant’s ‘continuous and systematic’ contacts with a state,

whether or not the action is related to the contacts.” Id. (quoting Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984)). “The threshold for general jurisdiction is

high.” Tamburo, 601 F.3d at 701. The exercise of general jurisdiction is only appropriate where

the defendants’ contacts with the forum are so extensive that they are “constructively present in

the state,” such that it would be fair to bring any claim against them there. Purdue, 338 F.3d at

787. Here, Rogers does not argue that Defendants maintain continuous and systematic contacts

with Illinois that would permit a finding of general jurisdiction. Accordingly, the Court will focus

on whether it may exercise specific jurisdiction.

       To exercise specific jurisdiction over Defendants, those Defendants must have sufficient

minimum contacts with Illinois such that a suit against them in this state “does not offend

traditional notions of fair play and substantial justice.” Brook, 873 F.3d at 552 (quoting Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945)). The Court must find that Defendants purposefully

availed themselves of Illinois contacts and resources, such that they could have reasonably

anticipated being haled into court here. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–75




                                                    4
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 5 of 10 PageID #:598




(1985). Additionally, Defendants’ contacts with Illinois must directly relate to Rogers’s claims.

Brook, 873 F.3d at 552. But the Supreme Court has cautioned that “the plaintiff cannot be the only

link between the defendant and the forum.” Walden v. Fiore, 571 U.S. 277, 285 (2014). Instead,

due process requires that jurisdiction over a defendant be based on his own affiliations with the

forum, not the “‘random, fortuitous, or attenuated’ contacts he makes by interacting with other

persons affiliated with the State.” Id. at 286 (quoting Burger King, 471 U.S. at 475). Therefore,

“the inquiry here must focus on whether it is fundamentally fair to require the defendant to submit

to the jurisdiction of the court with respect to this litigation.” Purdue, 338 F.3d at 780.

        Defendants point to Walden to support their argument that Illinois courts cannot exercise

specific jurisdiction over them concerning Rogers’s claims. In Walden, the plaintiff alleged that a

defendant police officer wrongfully seized her cash in an airport in Atlanta, Georgia just before

she boarded a plane to Las Vegas, Nevada. 571 U.S. at 280. The defendant officer, who resided in

Georgia, then submitted a false and misleading probable cause affidavit to the U.S. Attorney’s

Office in Georgia. Id. at 280–81. The Supreme Court rejected the plaintiff’s contention that the

defendant could be subjected to personal jurisdiction in Nevada based on actions he took entirely

in Georgia, even though he knew that the impact of his actions would be felt most strongly in

Nevada by a Nevada resident. Id. at 288–89. The Court noted that the defendant “never traveled

to, conducted activities within, contacted anyone in, or sent anything or anyone to Nevada.” Id. at

289. Thus, mere injury to a forum resident was not sufficient to establish personal jurisdiction

over the nonresident defendant. Id. at 289–90.1


1
 Rogers contends that in Walden, the Supreme Court “re-affirmed its holding in Calder v. Jones, 465 U.S.
783 (1984) . . . that jurisdiction lies in a plaintiff’s jurisdiction of residency when the plaintiff suffers the
effects in-state of a tort directed by an out-of-state actor into the jurisdiction.” (Resp. in Opp’n to Mot. to
Dismiss at 19, Dkt. No. 28.) In Calder v. Jones, the Supreme Court held that a California court could
exercise personal jurisdiction over defendant reporters in Florida for libel against a California actress. 465
U.S. 783, 788–89 (1984). The Court emphasized that defendants had relied heavily on “California sources”



                                                       5
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 6 of 10 PageID #:599




        Defendants’ alleged conduct in this case arguably had a closer connection to Illinois than

the Walden defendant’s conduct had to Nevada. In Walden, the defendant’s actions in Georgia did

not incite law enforcement to take any action within the state of Nevada; they simply had a

substantial impact upon a Nevada resident. By contrast, here, Rogers alleges that in the course of

Gonzalez’s employment for the Department and the City, he submitted false materials to obtain an

arrest warrant for a person who he knew resided in Illinois. (See SAC ¶ 54.) Viewing the

allegations in the light most favorable to Rogers, that fact suggests that Gonzalez obtained the

warrant with the intent that Illinois law enforcement would arrest Rogers. The SAC does not

allege that any Defendant reached out directly to Illinois law enforcement. But Rogers does plead

that Defendants obtained a picture of his Illinois identification card, and that his arrest warrant

was readily available to Illinois police, who arrested him on a traffic stop only a week after the

warrant was issued. (See id. ¶¶ 35, 53.)

        Nonetheless, since Walden, other district courts across the country have held that they

lacked personal jurisdiction over law enforcement officials who take actions in another state that

lead to a plaintiff’s arrest within the forum state. See, e.g., Skillings v. Crowder, No. 17-CV-572-

JED-JFJ, 2019 WL 1371137, at *5 (N.D. Okla. Mar. 26, 2019) (holding that defendants’ actions

in Virginia could not justify personal jurisdiction over defendants in Oklahoma “even if they

understood that Plaintiff was located in Oklahoma when her arrest warrant was issued”); Poteat v.

Gibson, Civil No. TDC-17-1903, 2018 WL 6413300, at *3 (D. Md. Dec. 6, 2018) (holding that

the “mere request of an arrest warrant in Virginia, the existence of which was observable to

Maryland law enforcement officials” could not support a finding of personal jurisdiction over a


and that the plaintiff suffered the “brunt of the harm” in that state. Id. Contrary to Rogers’s claim, as the
Walden Court explained, “Calder made clear that mere injury to a forum resident is not a sufficient
connection to the forum.” 571 U.S. at 290 (emphasis provided). Instead, the relevant question is “whether
the defendant’s conduct connects him to the forum in a meaningful way.” Id.



                                                      6
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 7 of 10 PageID #:600




Virginia law enforcement officer in Maryland). And even before Walden, “courts nationwide . . .

have regularly have [sic] rejected assertions of personal jurisdiction against out-of-state law

enforcement officials who have merely issued warrants and lodged their warrants in nationwide

databases.” Doe v. Del. State Police, 939 F. Supp. 2d 313, 334–35 (S.D.N.Y. 2013) (collecting

cases).

          This Court agrees that an out-of-state defendant’s issuance of an arrest warrant for a forum

resident, by itself, is insufficient to establish personal jurisdiction. An officer using a national

database does not purposefully avail himself of the resources of the state in which his suspect is

eventually arrested. That officer has not intentionally directed his conduct at any particular forum;

he has merely employed an interstate information-sharing system. “[T]o hold otherwise ‘would

subject law enforcement officers to personal jurisdiction in every state.’” Id. at 334. (quoting Cook

v. Holzberger, 788 F. Supp. 347, 351 (S.D. Ohio 1992)). It is worth noting that the SAC does not

allege that Defendants solicited Illinois law enforcement to take any action. Indeed, the SAC fails

to make any allegations that Defendants worked with, or even contacted, Illinois officials to

secure Rogers’s arrest.

          Rogers argues that this Court should exercise specific jurisdiction over Defendants

because they relied on data collected by Illinois authorities, such as Rogers’s state identification

card. He cites cases in which courts have asserted personal jurisdiction based on the defendants’

remote access of information located on a computer server within the forum state. For instance, in

MacDermid, Inc. v. Deiter, a court of appeals held that a district court in Connecticut could

exercise jurisdiction over a Canadian defendant who had remotely logged onto a server in the

state to steal confidential information. 702 F.3d 725, 730–31 (2d Cir. 2012). And in Rhapsody

Solutions, LLC v. Cryogenic Vessel Alternatives, Inc., a district court held that it had jurisdiction




                                                   7
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 8 of 10 PageID #:601




over an out-of-state defendant who had remotely copied copyrighted material from an in-state

server. Civil No. H-12-1168, 2013 WL 820589, at *5 (S.D. Tex. Mar. 5, 2013). But unlike the

plaintiffs in MacDermid and Rhapsody Solutions, Rogers does not allege that Defendants logged

onto a server located in Illinois, accessed files only available there, or even reached out to Illinois

law enforcement to obtain any information. The mere fact that Defendants obtained a picture of

Rogers’s Illinois identification card is not sufficient to suggest that Defendants had minimum

contacts with Illinois.

       One case Rogers cites, Maney v. Ratcliff, 399 F. Supp. 760 (E.D. Wis. 1975), is closer to

the facts alleged in this case, and illustrates the type of conduct by out-of-state law enforcement

that might support a finding of personal jurisdiction. In Maney, a district court in Wisconsin held

that it was proper to exercise personal jurisdiction over Louisiana law enforcement officials who

had used a national database to locate a fugitive in Wisconsin and extradite him. Id. at 768–69.

The court emphasized that in addition to defendants’ “continuous solicitation of plaintiff’s arrest”

on the database, they also made a phone call to Wisconsin police, assured the state’s police that

they were sending extradition paperwork, and sent a telegram requesting the plaintiff’s arrest. Id.

Here, the facts in the SAC simply indicate that Defendants made Rogers’s arrest warrant visible to

Illinois law enforcement officials, which constitutes far less contact with the forum state than the

defendants had with Wisconsin in Maney.

       Only Rogers’s allegation that a Department police captain tried to reach him by phone on

April 10, 2019 suggests that any Defendant ever reached out directly to anyone in Illinois. But a

single phone call and voicemail for a forum resident is not sufficient to meet the minimum

contacts requirement. See, e.g., Richardson v. County of Wayne, No. 08-14248, 2009 WL

2777671, at *4 (E.D. Mich. Aug. 27, 2009) (holding that defendant’s phone call and email to a




                                                  8
    Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 9 of 10 PageID #:602




contact in the forum state to confirm plaintiff’s identity were not sufficient to establish personal

jurisdiction). Moreover, to exercise specific jurisdiction over Defendants on the basis of the April

10 phone call, this Court would need to find that Rogers’s injuries “arise out of or relate to” that

call. See Burger King, 471 U.S. at 472–73 (quoting Helicopteros Nacionales de Colombia, 466

U.S. at 414); Felland v. Clifton, 682 F.3d 665, 676–77 (7th Cir. 2012) (reversing a dismissal for

lack of personal jurisdiction because the defendant’s repeated communications to the plaintiff’s

home in the forum state, intended to “lull[] him into a false sense of security,” were directly

related to the plaintiff’s intentional misrepresentation claim). The circuits have adopted different

tests to apply the “arise out of or relate to” element, none of which the Seventh Circuit has

officially endorsed. See Tamburo, 601 F.3d at 708–09. Some circuits require only that the

defendant’s conduct within the forum state constitute a “but-for” cause of the plaintiff’s injuries;

some require that such conduct comprise both a “but-for” cause and a direct proximate cause of

the plaintiff’s injuries; and one circuit takes a middle-ground approach, instead focusing on

whether the defendant engaged in the kind of quid pro quo that makes litigation in the forum state

reasonably foreseeable. See id. (collecting cases).

       No matter which test is most appropriate, however, the Court cannot conclude that

Rogers’s injuries are related to the April 10 voicemail from the Department. All of Rogers’s

causes of action arise out of his arrest warrant, his arrest, and his incarceration. The Department

did not call Rogers until one week after his April 3 release from the Jail. None of Rogers’s claims

pertain to Defendants’ conduct after his release. Accordingly, the Department’s phone call is not

sufficient to establish personal jurisdiction over any Defendants.

       Because Rogers has not pleaded sufficient facts to establish a prima facie case of specific

jurisdiction over Defendants, their Rule 12(b)(2) motion to dismiss is granted. Rogers’s SAC is




                                                  9
   Case: 1:19-cv-04815 Document #: 53 Filed: 09/30/20 Page 10 of 10 PageID #:603




dismissed without prejudice. Since this Court has determined that it lacks personal jurisdiction, it

declines to consider the merits of the case. See Sikhs for Justice v. Badal, 736 F.3d 743, 751 (7th

Cir. 2013); Swaim v. Molton Co., 73 F.3d 711, 718 (7th Cir. 1996). Thus, the Court declines to

reach Defendants’ alternative argument under Rule 12(b)(6) that the Department should be

dismissed as a non-suable entity. Additionally, because the Court has dismissed all Defendants for

lack of personal jurisdiction, it need not reach Defendants’ alternative argument concerning

Rogers’s failure to state a claim.

                                          CONCLUSION

       The Court grants Defendants’ motion to dismiss for lack of personal jurisdiction based on

Federal Rule of Civil Procedure 12(b)(2). (Dkt. No. 23.) Rogers’s Second Amended Complaint is

dismissed without prejudice.


                                                      ENTERED:



Dated: September 30, 2020                             __________________________
                                                      Andrea R. Wood
                                                      United States District Judge




                                                10
